DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 17, Subspecies I and Species 22 in the reply filed on 10/12/2022 is acknowledged. Claims 15-35 are pending. Claims 16, 17 and 31-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15, 18-30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blain (U.S. 2012/0221048 A1) in view of Alamin et al. (U.S. 2006/0004367 A1).
Concerning claim 15, Blain discloses a method of treating a spine (see Figs. 16 and 17), comprising: passing a proximal end of a fastener member through a first articular process of a facet joint (see Fig. 17, element 6006); passing the proximal end of the fastener member through a second articular process of the facet joint (see Fig. 17, element 6010); and passing the proximal end of the fastener member through a fastener of the fastener member, thereby retaining the facet reinforcement device (see Fig. 17, element 6014).
However, Blain does not disclose the method step of passing the proximal end of the fastener member through a lumen of a facet reinforcement device. 
Alamin et al. teach a method of treating a spine (see Fig. 10) comprising the step of passing a proximal end of a fastener member through a lumen of a facet reinforcement device (see Fig. 10, element 104 and par. 0023) in the same field of endeavor for the purpose of promoting fusion of and/or stabilizing a facet joint between two adjacent vertebrae.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Blain’s method by including the step of passing the proximal end of the fastener member through a lumen of a facet reinforcement device, as taught by Alamin et al., in order to distribute the force of the fastener member away from the drilled hole of the facet. Direct placement of the fastener against the opening on the outer surface of the facet bone could lead to fracture and damage to the outer facet surface. 
Concerning claim 18, Blain’s method further comprising: inserting an implant (see Figs. 15 and 16, element 654) into the facet joint, wherein the implant comprises an interface configured to receive the proximal end of the fastener member; and passing the proximal end of the fastener member through the interface of the implant (see Fig. 16).
Concerning claim 19, Blain’s method further comprising: preparing a second facet joint; passing a proximal end of a second fastener member through a first articular process of a second facet joint; passing the proximal end of the second fastener member through a second articular process of the second facet joint; and passing the proximal end of the second fastener member through a fastener of the second fastener member, thereby retaining the second facet reinforcement device (see Fig. 16).
However, Blain does not disclose the method step of passing the proximal end of the second fastener member through a lumen of a second facet reinforcement device. 
Alamin et al. teach a method of treating a spine (see Fig. 10) comprising the step of passing a proximal end of a second fastener member through a lumen of a second facet reinforcement device (see Fig. 10, element 104 and par. 0023) in the same field of endeavor for the purpose of promoting fusion of and/or stabilizing a facet joint between two adjacent vertebrae.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Blain’s method by including the step of passing the proximal end of the second fastener member through a lumen of a second facet reinforcement device, as taught by Alamin et al., in order to distribute the force of the second fastener member away from the drilled hole of the facet. Direct placement of the second fastener against the opening on the outer surface of the facet bone could lead to fracture and damage to the outer facet surface. 
Concerning claim 20, Blain’s method further comprising: inserting a second implant (see Fig. 16, element 754) into the second facet joint, wherein the second implant comprises an interface configured to receive the second fastener member; and passing the proximal end of the second fastener member through the interface of the second implant.
Concerning claim 21, Blain discloses a method of treating bone portions (see Figs. 16 and 17), the method comprising: disposing a proximal portion of a flexible fastening band into contact with a first bone portion, wherein a distal portion of the flexible fastening band comprises a fastener; disposing the proximal portion of the flexible fastening band into contact with a second bone portion; inserting the proximal portion of the flexible fastening band into the fastener to form a loop, after disposing the proximal portion of the flexible fastening band into contact with the lumen, the first bone portion, and the second bone portion; and advancing the proximal portion of the flexible fastening band through the fastener to tighten the loop.
However, Blain do not disclose the method step of disposing a proximal portion of the flexible fastening band through a lumen of a facet reinforcement device.
Alamin et al. teach a method of treating a spine (see Fig. 10) comprising the step of passing a proximal end of a fastener member through a lumen of a facet reinforcement device (see Fig. 10, element 104 and par. 0023) in the same field of endeavor for the purpose of promoting fusion of and/or stabilizing a facet joint between two adjacent vertebrae.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Blain’s method by including the step of passing the proximal end of the fastener member through a lumen of a facet reinforcement device, as taught by Alamin et al., in order to distribute the force of the fastener member away from the drilled hole of the facet. Direct placement of the fastener against the opening on the outer surface of the facet bone could lead to fracture and damage to the outer facet surface. 
Concerning claim 22, Blain’s method further comprising disposing an implant (see Figs. 15 and 16, element 654) between the first bone portion and the second bone portion.
Concerning claim 23, further comprising disposing the implant between the first bone portion and the second bone portion (see Fig. 17, element 6008) before disposing the proximal portion of the flexible fastening band into contact with the second bone portion (see Fig. 17, element 6010).
Concerning claim 24, further comprising disposing the proximal portion of the flexible fastening band through the implant when the implant is between the first bone portion and the second bone portion (see Fig. 17, elements 6006-6010).
Concerning claim 25, further comprising forming a lumen in the first bone portion (see Fig. 17, element 6004), wherein disposing the proximal portion of the flexible fastening band into contact with the first bone portion comprises disposing the proximal portion of the flexible fastening band through the lumen of the first bone portion.
Concerning claim 26, further comprising forming a lumen in the second bone portion (see Fig. 17, element 6004), wherein disposing the proximal portion of the flexible fastening band into contact with the second bone portion comprises disposing the proximal portion of the flexible fastening band through the lumen of the second bone portion.
Concerning claim 17, Blain method further comprising removing an excess portion of the proximal portion after advancing the proximal portion of the flexible fastening band through the fastener (see Fig. 16, element 644).
Concerning claim 28, wherein the first bone portion is an articular process of a first vertebra and the second bone portion is an articular process of a second vertebra (see Fig. 16).
Concerning claim 29, wherein advancing the proximal portion of the flexible fastening band comprises advancing the proximal portion over a ratchet in the fastener (see par. 0050).
Concerning claim 30, wherein advancing the proximal portion of the flexible fastening band comprises advancing gears of a gear rack on the flexible fastening band over the ratchet in the fastener (see par. 0050).
Concerning claim 35, Blain discloses a method of treating bone portions, the method comprising: disposing a proximal portion of a flexible fastening band into contact with a first bone portion (see Figs. 16 and 17), wherein the flexible fastening band comprises a fastener; disposing the proximal portion of the flexible fastening band into contact with a second bone portion; inserting the proximal portion of the flexible fastening band into the fastener to form a loop, after disposing the proximal portion of the flexible fastening band into contact with the lumen, the first bone portion, and the second bone portion; and advancing the proximal portion of the flexible fastening band through the fastener. 
However, Blain do not disclose the method step of disposing a proximal portion of the flexible fastening band through a lumen of a facet reinforcement device.
Alamin et al. teach a method of treating a spine (see Fig. 10) comprising the step of passing a proximal end of a fastener member through a lumen of a facet reinforcement device (see Fig. 10, element 104 and par. 0023) in the same field of endeavor for the purpose of promoting fusion of and/or stabilizing a facet joint between two adjacent vertebrae.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Blain’s method by including the step of passing the proximal end of the fastener member through a lumen of a facet reinforcement device, as taught by Alamin et al., in order to distribute the force of the fastener member away from the drilled hole of the facet. Direct placement of the fastener against the opening on the outer surface of the facet bone could lead to fracture and damage to the outer facet surface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773